Citation Nr: 1712836	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  07-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depressive disorder.

2.  Entitlement to an effective date earlier than August 16, 2011, for the grant of a 30 percent evaluation for dyschezia with abnormal anal sphincter relaxation with attempted defecation.

3.  Entitlement to an evaluation in excess of 30 percent for dyschezia with abnormal anal sphincter relaxation with attempted defecation.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of L4-5 lumbar disc surgery.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, S. S., and C. B., M. D.


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of L4-5 lumbar disc surgery; an April 2012 rating decision by the RO which granted an increased rating of 30 percent for dyschezia and assigned an effective date of August 16, 2011; an October 2013 rating decision by the RO that denied service connection for depressive disorder and TDIU; and an April 2016 rating decision by the RO which denied entitlement to service connection for PTSD.

With respect to the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of L4-5 lumbar disc surgery, in June 2009, the Veteran and two additional witnesses provided testimony at a video conference hearing before a Veterans Law Judge.  The Board notes that the Veterans Law Judge who conducted the June 2009 hearing is no longer employed by the Board.  As such, the Veteran was notified in a January 2017 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  In February 2017, the Veteran indicated that he did not want another hearing on this claim.  As such, the Board may proceed on the appeal.

In August 2009, the Board remanded the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of L4-5 lumbar disc surgery for further development.  In August 2011, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA).  The requested opinion was subsequently promulgated in September 2011; the Veteran was provided with a copy of this opinion; and the Veteran was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.

In January 2012, the Board denied the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of L4-5 lumbar disc surgery.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2012, the Court granted the parties' Joint Motion for Remand, and returned the claim to the Board for action consistent with the joint motion.

In December 2013, the Board requested an addendum report from the VHA medical expert who had reviewed the record and provided an opinion in September 2011.  The requested opinion was provided to the Veteran and his representative and he was given 60 days to respond with additional evidence or argument.

During the pendency of the § 1151 claim before the Board and Court, the Agency of Original Jurisdiction (AOJ) issued rating decisions in April 2012 and October 2013.  As noted, the April 2012 rating decision granted an increased rating of 30 percent for dyschezia and assigned an effective date of August 16, 2011, and the October 2013 rating decision denied service connection for depressive disorder and a TDIU.  The Veteran has appealed these rating decisions.

The Board remanded these matters in April 2015 for further development.  The case is now back before the Board.  
The Board notes that the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of L4-5 lumbar disc surgery was not re-certified to the Board along with the other remanded issues.  However, as this issue was part of the prior April 2015 remand, the Board finds that these matters should not have been partially re-certified.  Thus, the Board will also take jurisdiction over this issue.

While the case was on remand, the AOJ issued a rating decision in April 2016 which denied entitlement to service connection for PTSD.  The Veteran has submitted a notice of disagreement with respect to this rating decision.

The issue of entitlement to service connection for tinnitus has been raised in a January 2017 Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to an evaluation in excess of 30 percent for dyschezia with abnormal anal sphincter relaxation with attempted defecation; entitlement to TDIU; entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of L4-5 lumbar disc surgery; and entitlement to service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence that the Veteran's depressive disorder was caused by his service-connected dyschezia with abnormal anal sphincter relaxation with attempted defecation.

2.  In a June 2006 rating decision, the RO granted an earlier effective date for the grant of compensation benefits for dyschezia with abnormal anal sphincter relaxation with attempted defecation under 38 U.S.C.A. § 1151, assigned a 10 percent rating effective August 11, 2003; the Veteran did not appeal that decision and it became final. 

3.  In an April 2012 rating decision, the RO granted an increased rating of 30 percent for dyschezia with abnormal anal sphincter relaxation with attempted defecation, effective August 16, 2011, based on the date of a written claim for an increased rating.   

4.  There was no formal or informal claim for an increased rating prior to August 16, 2011, but there is evidence of treatment showing an increase in severity within the year preceding the August 16, 2011, effective date, and it is factually ascertainable that the Veteran's dyschezia with abnormal anal sphincter relaxation with attempted defecation was 30 percent disabling as of January 27, 2011, the date the Veteran was issued Depend guards for men according to a VA medical center (VAMC) active outpatient medications list.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for depressive disorder, as secondary to the service-connected dyschezia with abnormal anal sphincter relaxation with attempted defecation, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for an effective date of January 27, 2011, for the grant of a 30 percent rating for dyschezia with abnormal anal sphincter relaxation with attempted defecation, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.155 (in effect prior to March 24, 2015); 38 C.F.R. § 3.400 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duties to Notify and Assist

With respect to the issue of entitlement to an effective date earlier than August 16, 2011, for the grant of a 30 percent evaluation for dyschezia with abnormal anal sphincter relaxation with attempted defecation, VA's duty to notify was satisfied by letter dated in September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Further, the Board finds that all necessary development of this earlier effective date claim has been accomplished and, therefore, appellate review of this claim may proceed without prejudicing the Veteran. 

II.  Service Connection - Depressive Disorder

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has advanced that he has depression secondary to his service-connected dyschezia with abnormal anal sphincter relaxation with attempted defecation.  Specifically, the Veteran has submitted statements indicating that he began feeling depressed in 2003 because of the resulting complications and loss of economic potential from his back surgeries.  For the reasons discussed below, the Board finds that service connection for depressive disorder, as secondary to the service-connected dyschezia with abnormal anal sphincter relaxation with attempted defecation, is warranted.  See 38 C.F.R. § 3.310(a).  

The Veteran is currently diagnosed with depressive disorder not otherwise specified (NOS).  See, e.g., March 2009 VA treatment record.  Therefore, the salient question to be answered is whether the Veteran's currently diagnosed depressive disorder was caused or aggravated by the Veteran's service-connected dyschezia with abnormal anal sphincter relaxation with attempted defecation.  

The evidence shows that in August 2003, the Veteran had lower back surgery with complications leading to a second surgery in December 2003.  In August 2005, the RO granted entitlement to compensation for dyschezia with abnormal anal sphincter relaxation with attempted defecation under 38 U.S.C.A. § 1151.  The RO indicated that this disability appeared to be related to the medical or surgical treatment consequence of the L4-5 microdiscectomy surgery the Veteran underwent at the VA Medical Center on August 11, 2003, and left L4-L5 transforaminal lumbar interbody fusion on December 3, 2003.

In a May 2009 VA treatment record, the Veteran was diagnosed with depressive disorder NOS.  The psychiatrist noted that the Veteran had lower back surgery in August 2003 with complications leading to a second surgery in December 2003.  The psychiatrist noted that these surgeries triggered the Veteran's depression, diagnosed as adjustment disorder with depressed mood, because of the loss of earning potential after the surgeries and the perceived error of the orthopedic surgeon.  The psychiatrist noted that the Veteran progressed to develop depressive disorder NOS.  In a January 2015 VA treatment record, the Veteran reported problems with depression and chronic back pain since his injury and failure of surgery.

In an October 2013 VA medical opinion, a nurse practitioner indicated that a review of the mental health progress notes showed the Veteran had a diagnosis of depression NOS or depression related to his back pain.  She noted that there was never any mention of his depression being related to his bowel condition.  The nurse practitioner noted that the Veteran's bowel condition was never even mentioned as an Axis III problem in the mental health notes, indicating that this had never been a bothersome issue for him.  The nurse practitioner indicated that based on a review of the evidence, there was no support that the depression was related to the Veteran's bowel disorder.  She noted that the depression was in fact actually deemed to be related to the back condition in some notes.  Therefore, the nurse practitioner found that it was less likely as not that the current depression was related to his service-connected dyschezia with abnormal anal sphincter relaxation with attempted defecation. 

In a buddy statement dated in July 2014, the Veteran's roommate and friend, S. S., completed a questionnaire regarding his observations of the Veteran's functional impairment from his bowel condition.  S. S. noted that the Veteran complained of irritability and a depressed mood on a daily basis as a result of this condition, as he could not tell when he needed to go to the bathroom.  S. S. noted that the Veteran spent most of his day just sitting on the toilet as a result of this condition.

In an email dated in September 2016, the Veteran indicated that his resulting inability to feel bowel movements following his second back surgery, "played heavy" on him.  He indicated that he was depressed not only because it was taking so long to go to the bathroom, but also because of bowel accidents.  He reported that when he started wearing pads, he began feeling dirty, "less of a man."  He noted that several times he woke up laying in his own feces.  The Veteran indicated that trying to get a job was out of the question, as he was scared to be on the job and have a bowel accident.  He noted that this condition made him feel bad and avoid socializing or making friends.  The Veteran reported that this was the worst thing he had to deal with in his life.

The Board has afforded the October 2013 VA opinion limited probative weight.  First, the nurse practitioner incorrectly found that all of the medical evidence of record diagnosed the Veteran with depression related to back pain.  While it is true that several treatment records note depression related to back pain or chronic pain, other medical records clarified that the Veteran's depression began following his 2003 surgeries and resulting complications.  As discussed above, the May 2009 VA psychiatrist found that the Veteran's depression began following his back surgeries and resulting complications, which was not addressed by the nurse practitioner in her opinion.  Next, the nurse practitioner provided no rationale for her conclusion that the dyschezia was not a bothersome issue for the Veteran because it was not included as an Axis III problem.  In this regard, the Veteran has consistently described functional limitations resulting from his service-connected dyschezia throughout the appeal period.  Finally, the nurse practitioner's opinion did not address the July 2014 statement from S. S., in which he indicated that he personally witnessed the Veteran act depressed and irritable on a daily basis as a result of his service-connected bowel condition, or the September 2016 statement from the Veteran, in which he described symptoms of depression as a result of his bowel problems.

Thus, there is a current diagnosis of depressive disorder which the medical evidence of record has related to the complications and functional impairment resulting from the Veteran's August 2003 and December 2003 back surgeries, which includes the service-connected dyschezia with abnormal anal sphincter relaxation with attempted defecation.  Accordingly, at the very least the evidence for and against the claim is in relative equipoise, so service connection for depressive disorder is granted as secondary to the Veteran's service-connected dyschezia with abnormal anal sphincter relaxation with attempted defecation.  

In closing, the Board observes that the Veteran originally filed a claim of entitlement to service connection for a mental distress condition related to the complications resulting from his back surgeries.  For the reasons explained above, having resolved doubt in favor of the Veteran, service connection for depressive disorder is warranted.  The Board considers the Veteran's original psychiatric disability claim for a mental distress condition to have been fully granted through the above grant of entitlement to service connection for depressive disorder.  The Board notes that the Veteran has also been diagnosed with PTSD.  See, e.g., August 2015 VA treatment record.  In December 2015, the Veteran filed a claim for entitlement to service connection for PTSD as a result of personal trauma in service.  In April 2016, the RO denied this claim, and, in February 2017, the Veteran submitted a notice of disagreement with respect to this decision.  Accordingly, this issue is not before the Board.  

III.  Earlier Effective Date

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

VA amended its regulations on March 24, 2015, to require that all claims governed by VA's regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Veteran seeks an effective date earlier than August 16, 2011, for the grant of an increased 30 percent evaluation for the service-connected dyschezia with abnormal anal sphincter relaxation with attempted defecation.  
By way of background, in an August 2005 rating decision, the RO granted compensation benefits for dyschezia with abnormal anal sphincter relaxation with attempted defecation under 38 U.S.C.A. § 1151, and assigned a 10 percent evaluation, effective June, 16, 2004, the date of the Veteran's claim.  The Veteran filed a NOD with that decision in August 2005, in which he requested an earlier effective date for the assigned 10 percent rating.  He did not request a higher rating, or disagree with the rating assigned.  In a June 2006 rating decision, the RO granted an earlier effective date of August 11, 2003 for the grant of service connection and 10 percent rating, which the Veteran was seeking.  The Veteran did not initiate an appeal to the June 2006 rating decision.  Further, no new and material evidence was received within one year of the notice of the June 2006 rating decision.  As such, the June 2006 rating decision became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104 (2016).

The Board observes that the Veteran has not asserted clear and unmistakable error (CUE) with regard to either the August 2005 or June 2006 rating decision.  38 C.F.R. § 3.105(a).

Because the June 2006 rating decision became final, the effective date for an increased rating in this case is the earliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2016).

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of the increased rating claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, the effective date is no earlier than the date of the increased rating claim.  605 F.3d at 984.  The Federal Circuit explained that the legislative intent in enacting 
38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for a veteran to file the claim once he or she was aware of the increase in disability.  Id. The Federal Circuit held that "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Id.

After review of all the lay and medical evidence, the Board finds that the Veteran's August 16, 2011, submission constituted the earliest informal claim for an increased disability rating for the service-connected dyschezia with abnormal anal sphincter relaxation with attempted defecation.  

This was the earliest communication received after the final June 2006 rating decision that could be construed as a new formal or informal claim for an increased disability rating for the service-connected dyschezia with abnormal anal sphincter relaxation with attempted defecation.  Moreover, neither the Veteran nor his representative has argued that he filed a claim for an increase prior to August 16, 2011.  

As explained above, in order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then the effective date is no earlier than the date of the claim. 

In this case, a VAMC active outpatient medications problem list showed that the Veteran was prescribed Depend guards for men on January 27, 2011, which was partially the basis for the increased rating according to the April 2012 rating decision (leakage necessitating the wearing of pads).  

There was no formal or informal claim for an increased rating prior to August 16, 2011, but the Board accepts that the VAMC active outpatient medication list showing the Veteran was issued Depends guards for men beginning January 27, 2011, is evidence of treatment showing an increase in severity within the year preceding the August 16, 2011, effective date.  See 38 C.F.R. § 4.114, Diagnostic Code 7332 (2016).  Thus, it is factually ascertainable that the Veteran's dyschezia with abnormal anal sphincter relaxation with attempted defecation was 30 percent disabling as of January 27, 2011, the date the Veteran was issued Depends guards for men according to a VAMC active outpatient medication list.  Prior to that date and subsequent to the June 2006 rating decision, there was no formal or informal claim for an increased rating.  Nor, significantly, was there any evidence of treatment showing an increase in severity and it was not factually ascertainable that the Veteran's dyschezia with abnormal anal sphincter relaxation with attempted defecation was 30 percent disabling or more during that time.  



ORDER

Entitlement to service connection for depressive disorder, as secondary to the service-connected dyschezia with abnormal anal sphincter relaxation with attempted defecation, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date of January 27, 2011, for the grant of a 30 percent rating for dyschezia with abnormal anal sphincter relaxation with attempted defecation, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board observes that the Veteran was last afforded a VA examination for his dyschezia with abnormal anal sphincter relaxation with attempted defecation in January 2012, and evidence added to the file after this date indicates that his symptomatology may have worsened.  In particular, in a buddy statement dated in July 2014, S. S. indicated that he personally witnessed the Veteran suffering from or complaining of the following on a daily basis: running to the bathroom to avoid bowel accidents; suffering from involuntary accidents; using protective coverings (such as pads and adult diapers) because of the involuntary accidents; complete loss of bowels; and spending most of his day on the toilet because he could not tell when he had to go to the bathroom.  Additionally, in a September 2016 email, the Veteran indicated that his bowel condition had worsened.  He noted that last month, he was in so much pain that x-ray imaging showed he was completely "stopped up."  He indicated that he had no way of knowing this on his own because of his loss of sensation.  In light of new evidence indicating that this disability may have worsened, a VA examination is necessary to clarify the current severity of the Veteran's dyschezia with abnormal anal sphincter relaxation with attempted defecation.

With respect to the claim for entitlement to TDIU, the Board concludes that further development and adjudication of the Veteran's claim for entitlement to an evaluation in excess of 30 percent for dyschezia with abnormal anal sphincter relaxation with attempted defecation may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).  

With respect to the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of L4-5 lumbar disc surgery, in the April 2015 remand, the Board noted that in September 2014, the Veteran's attorney submitted a written brief and a report of a private physician to the Board pertaining to this issue.  The Board noted that these materials were not accompanied by a waiver of AOJ review.  The Board noted that in January 2015, the Board contacted the Veteran and explained that without a waiver, the appeal would be remanded to the AOJ for review of the newly submitted evidence.  The Board noted that the Veteran responded that same month that he wished the appeal to be remanded for AOJ review.  

The Board instructed the AOJ to ensure that all necessary development with respect to the issue of entitlement to compensation under § 1151 had been properly accomplished, and readjudicate the claim.  The Board noted that if the benefit sought on appeal remained denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addressed all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Board noted that the Veteran should be given the opportunity to respond to the SSOC before the case was returned to the Board.  As the AOJ has yet to issue an SSOC with regard to this issue, the Board finds it must again be remanded for consideration of all additional evidence added to the file and issuance of an SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Manlincon Issue

In a rating decision dated in April 2016, the RO denied entitlement to service connection for PTSD, claimed as due to personal trauma.  In February 2017, the Veteran filed a Notice of Disagreement with respect to the denial of service connection for PTSD.  The Veteran has not been issued a Statement of the Case (SOC) regarding this issue.  Therefore, a remand is necessary for the issuance of an SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, schedule the Veteran for a VA examination with 
	an appropriate examiner to determine the current 
	nature and severity of his service-connected dyschezia 
	with abnormal anal sphincter relaxation with 
	attempted defecation.  All indicated tests and studies 
	should be performed if deemed necessary by the 
	examiner for the evaluation of the Veteran under the 
	pertinent rating criteria.  All clinical findings must be 
	reported in detail, specifically pertaining to the 
	degree of fecal discharge, leakage, and involuntary 
	bowel movements.

   A complete rationale must be provided for any 
   opinion offered.

3.   A Statement of the Case should be issued for the claim
   of entitlement to service connection for PTSD.  The 
   Veteran is advised that the Board will only exercise 
   appellate jurisdiction over his claim if he perfects a 
   timely appeal.

4.   After the above development has been completed to 
	the extent possible, and any other development 
	deemed necessary, adjudicate the claims, to include 
	entitlement to compensation under 38 U.S.C.A. 
	§ 1151.  If any benefit sought remains denied, furnish 
	the Veteran and his representative a supplemental 
	statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


